DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communications filed 6-17-22.
	Claims 1-25 are pending in the instant application.

Election/Restrictions
Claims 7, 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-17-22.
Applicant’s election without traverse of Group I, claims 1-6, SEQ ID No. 1, in the reply filed on 6-17-22 is acknowledged.

Sequence Compliance Notice
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Please provide SEQ ID No. for those sequences in Figure 6 (and other places, where appropriate, in the specification).
Please provide SEQ ID Nos. as required for compliance under 37 C.F.R. 1.821 et seq.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In line 1 of claim 1, there is no space between ‘’hairpin,an” (perhaps inserting a space between the comma and “an” would be remedial).
In line 1 of claim 10, it would perhaps be remedial to delete “claims” and replace it with – claim --.  
Appropriate corrections are required.

Allowable Subject Matter
Claims 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Claim 6 is allowable. The restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on 3-4-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8-10 is hereby withdrawn.  Claims 8-10, directed to methods of using SEQ ID No. 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7, 11-25, directed to methods of using or making products comprising unelected species or inventions, remain withdrawn from consideration because they require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus of Rig I agonists claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.  The specification, prior art and claims do not adequately describe the broad genus claimed, and further whereby no interferon response is produced in an organism..  
The breadth of the claims:
The claims are drawn to any Rig I agonist comprising any RNA molecule having a central hairpin, an internal loop, which produces no interferon response when administered to a subject, which agonist optionally comprises 7-80 bases between the loop and the hairpin, and further optionally comprises at least one GC complementary base pair on each side of the loop, or which complementary GC base pair is optionally within 2-5 base pairs of each side of the loop, and which loop optionally comprises nn AU complementary base pair.
The teachings in the specification: 
The specification teaches in ¶ [0135]:
[0135] The RNA sequence and secondary structure of RIAA differs entirely from the previously published RIG-I agonists M5 and M8. RIAA is significantly shorter than both of the other RNA molecules and shares no significant sequence homology (Figure 6). M5 is a linear molecule with a hairpin on one side and M8 is a two-sided dsRNA strand with one hairpin. In contrast, the RIAA structure is one armed with a hairpin and a loop structure (Figure 5). These structural differences are what account for the greatly increased activity of RIAA over other known RIG I agonists.

The specification, however, does not concisely teach a representative number of species of the broad genus of molecules claimed.  The scope of the claims includes numerous structural variants, and the claimed genus is highly variant because a significant number of structural differences between genus members is permitted. Concise structural features that could distinguish genus members from others are missing from the disclosure.
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus of rig I agonists such that the common attributes or characteristics concisely identifying members are exemplified. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus of components is highly variant, the description provided is insufficient. 
Thus, Applicant was not possession of the claimed genus.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-14-22
/JANE J ZARA/Primary Examiner, Art Unit 1635